Appeal from order of the Supreme Court, Bronx County (Bertram Katz, J.), entered on or about September 13, 1988, which granted defendants’ motion dismissing the complaint, is dismissed, without costs or disbursements, as having been taken from a nonappealable order.
The order appealed from herein was granted on default. The proper remedy for plaintiff, therefore, is to move to vacate such default pursuant to CPLR 5015. No appeal lies from an order or judgment entered on default (see, CPLR 5511; Ross Bicycles v Citibank, 134 AD2d 181). Concur — Asch, J. P., Kassal, Rosenberger, Wallach and Rubin, JJ.